Citation Nr: 0938048	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  04-40 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from July 1962 to February 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2004 rating decision in which the RO, in 
pertinent part, denied the Veteran's previously denied claim 
for service connection for PTSD finding that the evidence 
that had been submitted was not new and material.  

The Veteran testified at a July 2009 hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been reviewed and associated with the claims 
file.  

As indicated above, the Veteran's PTSD claim was previously 
denied.  This case, however, is subject to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  As described in greater 
detail below, the holding in Clemons has expanded the issue 
on appeal to include a psychiatric disorder more broadly; in 
that sense, it is essentially a new claim.  As a new claim, 
it has been recharacterized and will be addressed on a de 
novo basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

In Clemons v. Shinseki, supra, the Board denied a claim for 
service connection for PTSD where the Veteran specifically 
requested service connection for PTSD, but the medical record 
also included diagnoses of an anxiety disorder and a schizoid 
disorder.  The Board narrowly construed the claim and denied 
upon the absence of a current diagnosis.  The United States 
Court of Appeals for Veterans Claims (Court), in vacating the 
Board's decision, pointed out that a claimant cannot be held 
to a "hypothesized diagnosis - one he is incompetent to 
render" when determining what his actual claim may be.  The 
Court further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  

The Board has preliminarily reviewed the case at hand and 
finds that Clemons is applicable here.  Notably, while this 
claim has been adjudicated by the RO and certified to the 
Board as a claim for service connection for PTSD, the Veteran 
has also been diagnosed with depressive disorder not 
otherwise specified as indicated in the September 2008 VA 
examination report.  

As indicated under Clemons, this other diagnosis is to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.  The RO 
has also not provided adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  This is 
significant because the statutory and regulatory provisions 
addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f), are different from the provisions 
addressing other service connection claims.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Corrective notification action, as well 
as further adjudication, is thus needed.  38 C.F.R. 
§§ 3.159(b), 19.9.

With regards to the Veteran's alleged PTSD, the Board notes 
that the RO has verified an in-service stressor -the Long 
Binh ammunition depot sustained a sabotage attack in February 
1967.  It was verified that the Veteran's assigned unit was 
located at the base at that time.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
Veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal, now characterized as 
service connection for a psychiatric 
disorder, to include PTSD.  This letter 
must inform the Veteran about the 
information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both 
the type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

2.  After the development requested above 
has been completed to the extent 
possible, schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and etiology of any 
current psychiatric disability.  The 
claims folder must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any psychiatric disabilities 
found.  

If a current psychiatric disorder other 
than PTSD, to include depressive 
disorder, is found, the examiner should 
express an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that any 
such disorder was incurred during the 
Veteran's period of service, or is 
otherwise etiologically related to 
service in any way.  

The Veteran should be evaluated for PTSD 
during his psychiatric evaluation.  The 
RO is to inform the examiner of the 
stressor designated as verified (the Long 
Binh ammunition depot sabotage attack in 
February 1967), and only the verified 
stressor may be used as a basis for a 
diagnosis of PTSD.  The examiner should 
express an opinion as to whether it is at 
least as likely as not that the Veteran's 
PTSD resulted from the corroborated in-
service stressor.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a typewritten report.  

3.  Then, the claim for service 
connection for a psychiatric disorder, to 
include PTSD, should be readjudicated.  
If the determination of this claim 
remains unfavorable, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and his representative.  
This Supplemental Statement of the Case 
must include the provisions of 38 C.F.R. 
§§ 3.303, 3.307, and 3.309.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


